DETAILED ACTION
This Office Action is in response to the Amendment filed on 07/14/2022. 
In the instant Amendment, claims 2-3, 9-10, 18 have been withdrawn.
Claims 1, 4-8, 11-17 and 19-25 have been examined and are pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under AIA  35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 8, 11-13, 15-17, 19 and 25 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Li et al. (U.S 2016/0286232) hereinafter Li, in view of Dane et al. (US 2009/0148058) hereinafter Dane.
Regarding claim 1, Li discloses a method, comprising: 
reconstructing a first reference frame and a second reference frame using frame data encoded to a bitstream to which an encoded frame is also encoded (Li [0080], [0097], [0143]: reconstruct encoded block for use as reference frame); 
determining motion trajectory information by concatenating one or more motion vectors of the first reference frame and one or more motion vectors of the second reference frame (Li [0047], [0108]-[0109]: pictures are interpolated to use as reference picture; [0142]: interpolate picture based on reference pictures; [0198]: motion vector is interpolated or extrapolated from reference pictures, hence concatenating; [0213], [0155], [0202]: bilateral motion estimation and bilinear interpolation can be used which is interpolation or concatenation using motion vectors of two reference pictures); 
determining a motion field estimate for the encoded frame using the motion trajectory information (Li [0198]-[0199]: motion field of block is determined using interpolation); 
determining a co-located reference frame using the motion field estimate (Li Fig. 5B, [0136]: deriving motion vector for a current block of a current picture 88 from a co-located reference picture 92 and using motion field); and 
performing an inter-prediction process for decoding the encoded frame using a motion vector derived from the co-located reference frame (Li [0062], [0095], [0080]: inter-prediction using forward and backward predictions and decoding; [0047]: using interpolated picture for current picture).  
Li broadly discloses determining motion trajectory information by concatenating one or more motion vectors of the first reference frame and one or more motion vectors of the second reference frame as discussed above.
Dane also discloses determining motion trajectory information by concatenating one or more motion vectors of the first reference frame and one or more motion vectors of the second reference frame (Dane Figs 2A-2D, [0091]-[0099]: interpolation or extrapolation of an additional frame using first and second reference frames, hence determine motion trajectory by concatenating motion vectors of first and second reference frames as also in [0163]; [0102]: bilinear interpolation can be used).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the method and system, as disclosed by Li, and further incorporate determining motion trajectory information by concatenating one or more motion vectors of the first reference frame and one or more motion vectors of the second reference frame, as taught by Dane, to enhance the quality of images (Dane [0103], [0124]).

Regarding claim 8, Li and Dane disclose all limitations of claim 1.
Li discloses decoding, from the bitstream, one or more syntax elements indicating whether to determine the motion field estimate using motion vector information of one or more reference frames, wherein the motion trajectory information is determined responsive to the one or more syntax elements indicating to determine the motion field estimate using the motion vector information (Li [0185]: determine whether to apply interpolation based on syntax in bitstream, wherein the interpolation use reference frames as in [0142], hence syntax indicating whether to determine motion field using motion vector information from reference frame).  

Regarding claim 11, Li discloses a method, comprising: 
reconstructing a first reference frame and a second reference frame using frame data encoded to a bitstream to which an encoded frame is also encoded (Li [0080], [0097], [0143]: reconstruct encoded block for use as reference frame);  
determining motion trajectory information by concatenating motion vectors of the first reference frame and of the second reference frame (Li [0047], [0108]-[0109]: pictures are interpolated to use as reference picture; [0142]: interpolate picture based on reference pictures; [0198]: motion vector is interpolated or extrapolated from reference pictures, hence concatenating; [0213], [0155], [0202]: bilateral motion estimation and bilinear interpolation can be used which is interpolation or concatenation using motion vectors of two reference pictures); 
determining a co-located reference frame based on the motion trajectory information (Li Fig. 5B, [0136]: deriving motion vector for a current block of a current picture 88 from a co-located reference picture 92 and using motion field); and 
performing an inter-prediction process for decoding the encoded frame using a motion vector derived using the co-located reference frame (Li [0062], [0095], [0080]: inter-prediction using forward and backward predictions and decoding; [0047]: using interpolated picture for current picture).  
Li broadly discloses determining motion trajectory information by concatenating motion vectors of the first reference frame and of the second reference frame as discussed above.
Dane also discloses determining motion trajectory information by concatenating motion vectors of the first reference frame and of the second reference frame (Dane Figs 2A-2D, [0091]-[0099]: interpolation or extrapolation of an additional frame using first and second reference frames, hence determine motion trajectory by concatenating motion vectors of first and second reference frames as also in [0163]; [0102]: bilinear interpolation can be used).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the method and system, as disclosed by Li, and further incorporate determining motion trajectory information by concatenating motion vectors of the first reference frame and of the second reference frame, as taught by Dane, to enhance the quality of images (Dane [0103], [0124]).

Regarding claim 12, Li and Dane disclose all limitations of claim 11.
Li broadly discloses wherein determining the co-located reference frame based on the motion trajectory information comprises: determining a motion field estimate for the encoded frame using motion vector information associated with the first reference frame and with the second reference frame; and determining a co-located reference frame by interpolating motion information using the motion field estimate (Li [0047], [0108]-[0109]: pictures are interpolated to use as reference picture; [0142]: interpolate picture based on reference pictures; [0198]: motion vector is interpolated or extrapolated from reference pictures, hence concatenating; [0213], [0155], [0202]: bilinear interpolation can be used which is interpolation or concatenation using motion vectors of two reference pictures).  
Dane discloses determining motion trajectory information by concatenating one or more motion vectors of the first reference frame and one or more motion vectors of the second reference frame (Dane Figs 2A-2D, [0091]-[0099]: interpolation or extrapolation of an additional frame using first and second reference frames, hence determine motion trajectory by concatenating motion vectors of first and second reference frames as also in [0163]; [0102]: bilinear interpolation can be used).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the method and system, as disclosed by Li, and further incorporate determining motion trajectory information by concatenating one or more motion vectors of the first reference frame and one or more motion vectors of the second reference frame, as taught by Dane, to enhance the quality of images (Dane [0103], [0124]).

Regarding claim 13, Li and Dane disclose all limitations of claim 12.
Li discloses using the motion field estimate for motion vector prediction ([0198]: interpolated or extrapolated motion field is used for motion vector prediction).  

Regarding claim 16, Li discloses a method, comprising: 
reconstructing a first reference frame and a second reference frame using frame data encoded to a bitstream to which an encoded frame is also encoded (Li [0097], [0143]: reconstruct encoded block for use as reference frame); 
determining a motion field estimate for the encoded frame using motion vector information associated with the first reference frame and with the second reference frame (Li [0047], [0108]-[0109]: pictures are interpolated to use as reference picture; [0142]: interpolate picture based on reference pictures; [0198]: motion vector is interpolated or extrapolated from reference pictures, hence concatenating; [0213], [0155], [0202]: bilateral motion estimation and bilinear interpolation can be used which is interpolation or concatenation using motion vectors of two reference pictures); 
determining a co-located reference frame using the motion field estimate (Li Fig. 5B, [0136]: deriving motion vector for a current block of a current picture 88 from a co-located reference picture 92 and using motion field); and 
performing an inter-prediction process for decoding the encoded frame using a motion vector derived using the co-located reference frame (Li [0062], [0095], [0080]: inter-prediction using forward and backward predictions and decoding; [0047]: using interpolated picture for current picture).  
Li broadly discloses determining a motion field estimate for the encoded frame using motion vector information associated with the first reference frame and with the second reference frame as discussed above.
Dane also discloses determining a motion field estimate for the encoded frame using motion vector information associated with the first reference frame and with the second reference frame (Dane Figs 2A-2D, [0091]-[0099]: interpolation or extrapolation of an additional frame using first and second reference frames, hence determine motion trajectory by concatenating motion vectors of first and second reference frames as also in [0163]; [0102]: bilinear interpolation can be used).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the method and system, as disclosed by Li, and further incorporate determining a motion field estimate for the encoded frame using motion vector information associated with the first reference frame and with the second reference frame, as taught by Dane, to enhance the quality of images (Dane [0103], [0124]).

Regarding claim 17, Li and Dane disclose all limitations of claim 16.
Li broadly discloses wherein the motion vector information includes a first set of motion vectors between the first reference frame and the encoded frame and a second set of motion vectors between the second reference frame and the encoded frame (Li Fig. 9, [0155]), wherein determining the motion field estimate for the encoded frame using the motion vector information comprises: determining the motion field estimate based on motion trajectory information determined by concatenating one or more motion vectors of the first set of motion vectors and one or more motion vectors of the second set of motion vectors (Li [0047], [0108]-[0109]: pictures are interpolated to use as reference picture; [0142]: interpolate picture based on reference pictures; [0198]: motion vector is interpolated or extrapolated from reference pictures, hence concatenating; [0213]: bilinear interpolation can be used which is interpolation or concatenation using motion vectors of two reference pictures).  
Dane also discloses the motion vector information includes a first set of motion vectors between the first reference frame and the encoded frame and a second set of motion vectors between the second reference frame and the encoded frame, wherein determining the motion field estimate for the encoded frame using the motion vector information comprises: determining the motion field estimate based on motion trajectory information determined by concatenating one or more motion vectors of the first set of motion vectors and one or more motion vectors of the second set of motion vectors (Dane Fig. 2A, [0091]: vectors between blocks in previous reference frame and interpolated frame, i.e. current frame, and vectors between blocks in future reference frame and interpolated frame; [0091]-[0099]: interpolation or extrapolation of an additional frame using first and second reference frames, hence determine motion trajectory by concatenating motion vectors of first and second reference frames as also in [0163]; [0102]: bilinear interpolation can be used)

Regarding claim 19, Li and Dane disclose all limitations of claim 16.
Li broadly discloses wherein determining a co-located reference frame using the motion field estimate comprises: determining the co-located reference frame by interpolating motion information using the motion field estimate and pixel information using the first reference frame and the second reference frame (Li [0047], [0108]-[0109]: pictures are interpolated to use as reference picture; [0142]: interpolate picture based on reference pictures; [0198]: motion vector is interpolated or extrapolated from reference pictures, hence concatenating; [0213], [0155], [0202]: bilateral motion estimation and bilinear interpolation can be used which is interpolation or concatenation using motion vectors of two reference pictures).
Dane also discloses determining a co-located reference frame using the motion field estimate comprises: determining the co-located reference frame by interpolating motion information using the motion field estimate and pixel information using the first reference frame and the second reference frame (Dane Figs 2A-2D, [0091]-[0099]: interpolation or extrapolation of an additional frame using first and second reference frames, hence determine motion trajectory by concatenating motion vectors of first and second reference frames as also in [0163]; [0102]: bilinear interpolation can be used).

Regarding claims 15 and 25, Li and Dane disclose all limitations of claims 11 and 16, respectively.
Li discloses wherein the motion vectors of the first reference frame and of the second reference frame are signaled within the bitstream (Li [0118]: the bitstream is decoded to generate motion vectors for reconstruction of a frame which can be reference frame as in [0097], [0143]. Hence, the motion vectors of reference frame are signaled in the bitstream).  

Claims 4-5 and 21-22 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Li et al. (U.S 2016/0286232) hereinafter Li, in view of Dane et al. (US 2009/0148058) hereinafter Dane, further in view of Biswas et al. (US 8,184,200) hereinafter Biswas.
Regarding claims 4 and 21, Li and Dane disclose all limitations of claims 1 and 16, respectively.
Li does not explicitly disclose evaluating a quality measurement of the motion vector; and deriving the motion vector based on the evaluating.  
However, Biswas discloses evaluating a quality measurement of the motion vector; and deriving the motion vector based on the evaluating (Biswas Col. 15, lines 50-58: select the candidate motion vector associated with best quality calculation score as the final motion vector for a pixel).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the method and system, as disclosed by Li and Dane, and further incorporate evaluating a quality measurement of the motion vector; and deriving the motion vector based on the evaluating, as taught by Biswas, to enhance the quality of images including smoothness and reducing artifact (Biswas Col. 4, lines 42-67).

Regarding claims 5 and 22, Li and Dane and Biswas disclose all limitations of claims 4 and 21, respectively.
Li does not explicitly disclose wherein quality measurements are evaluated for multiple motion vectors of a pixel of the co-located reference frame, wherein the motion vector is derived responsive to determining that the quality measurement evaluated for the motion vector is a highest one of the quality measurements.  
However, Biswas discloses quality measurements are evaluated for multiple motion vectors of a pixel of the co-located reference frame, wherein the motion vector is derived responsive to determining that the quality measurement evaluated for the motion vector is a highest one of the quality measurements (Biswas Col. 15, lines 50-58: select the candidate motion vector associated with best quality calculation score as the final motion vector for a pixel).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the method and system, as disclosed by Li and Dane, and further incorporate having quality measurements are evaluated for multiple motion vectors of a pixel of the co-located reference frame, wherein the motion vector is derived responsive to determining that the quality measurement evaluated for the motion vector is a highest one of the quality measurements, as taught by Biswas, to enhance the quality of images including smoothness and reducing artifact (Biswas Col. 4, lines 42-67).

Claims 6-7 and 23-24 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Li et al. (U.S 2016/0286232) hereinafter Li, in view of Dane et al. (US 2009/0148058) hereinafter Dane, further in view of Segall et al. (US 2011/0249734) hereinafter Segall, further in view of Kino (US 2011/0149106).
Regarding claims 6 and 23, Li and Dane disclose all limitations of claims 1 and 16, respectively.
Li discloses wherein determining the motion field estimate for the encoded frame using the motion trajectory information comprises: responsive to determining that a given motion vector is unavailable at a location of the motion field estimate, interpolating the given motion vector using one or more neighboring motion vectors within the motion field estimate (Li [0135], [0199]: determine if motion vector information is unavailable; [0041]: interpolate pictures that are not includes in encoded bitstream or is skipped, hence not available).
Segall discloses responsive to determining that a given pixel is unavailable at a location of the motion field estimate, interpolating the pixel using one or more neighboring motion pixels (Segall [0111]-[0112]: unavailable pixel may be interpolated from neighboring pixels).
Kino discloses interpolating the given motion vector using one or more neighboring motion vectors within the motion field estimate (Kino [0057]-[0058]: motion vector of a target pixel is calculated using motion vectors neighboring the target).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the method and system, as disclosed by Li and Dane, and further incorporate interpolating unavailable motion vector using one or more neighboring motion vectors within the motion field estimate, as taught by Kino, for reliability in determine motion vector (Kino [0056]-[0058]).

Regarding claims 7 and 24, Li and Dane and Kino disclose all limitations of claims 6 and 23, respectively.
Li broadly discloses wherein the one or more neighboring motion vectors are weighted according to a relative importance for interpolating the given motion vector (Li [0184], [0206]: weighted of the motion predictions when two motion vectors are used).  
Kino discloses the one or more neighboring motion vectors are weighted according to a relative importance for interpolating the given motion vector (Kino [0057]-[0058]: weighting motion vectors based on reliability).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the method and system, as disclosed by Li and Dane and Kino, and further incorporate having the one or more neighboring motion vectors are weighted according to a relative importance for interpolating the given motion vector, as taught by Kino, for reliability in determine motion vector (Kino [0056]-[0058]).

Claims 14 and 20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Li et al. (U.S 2016/0286232) hereinafter Li, in view of Dane et al. (US 2009/0148058) hereinafter Dane, in view of Carlsson et al. (US 2013/0114002) hereinafter Carlsson, further in view of Shi et al. (US 2006/0233253) hereinafter Shi.
Regarding claim 14, Li and Dane disclose all limitations of claim 11.
Li does not explicitly disclose wherein, when the motion trajectory information indicates a non-linear motion trajectory, the co-located reference frame is used to adjust an offset between the first reference frame and the second reference frame.  
	Dane discloses non-linear motion trajectory (Dane [0086], [0102]: non-linear interpolation can be used).	
Furthermore, Carlsson discloses when the motion trajectory information indicates a non-linear motion trajectory, determine an offset between the first reference frame and the second reference frame (Carlsson Fig. 4, [0010]: difference measurement or offset of references frames when non-linear motion is used; [0028]-[0031]: difference or offset between the motion vectors of the first and second reference frames).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the method and system, as disclosed by Li and Dane and, and further incorporate having when the motion trajectory information indicates a non-linear motion trajectory, determine an offset between the first reference frame and the second reference frame, as taught by Carlsson, to estimate quality of video with complex motion (Carlsson [0010]).

Shi further discloses when the motion trajectory information indicates a non-linear motion trajectory, adjust an offset between frames (Shi [0030]-[0032]: warping can be used for non-linear interpolation which help adjust the offset or difference between the frames).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the method and system, as disclosed by Li and Dane and Carlsson, and further incorporate adjusting an offset between the first reference frame and the second reference frame when the motion trajectory information indicates a non-linear motion trajectory, as taught by Shi, to enhance the quality of interpolated video (Shi [0023]).

Regarding claim 20, Li and Dane disclose all limitations of claim 16.
Li does not explicitly disclose wherein the co-located reference frame is used to adjust an offset between the first reference frame and the second reference frame.  
Dane discloses non-linear motion trajectory (Dane [0086], [0102]: non-linear interpolation can be used).	
Furthermore, Carlsson discloses determine an offset between the first reference frame and the second reference frame (Carlsson Fig. 4, [0010]: difference measurement or offset of references frames when non-linear motion is used; [0028]-[0031]: difference or offset between the motion vectors of the first and second reference frames).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the method and system, as disclosed by Li and Dane and, and further incorporate determining an offset between the first reference frame and the second reference frame, as taught by Carlsson, to estimate quality of video with complex motion (Carlsson [0010]).

Shi further discloses adjust an offset between the first reference frame and the second reference frame (Shi [0030]-[0032]: warping can be used for non-linear interpolation which help adjust the offset or difference between the frames).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the method and system, as disclosed by Li and Dane and Carlsson, and further incorporate adjusting an offset between the first reference frame, as taught by Shi, to enhance the quality of interpolated video (Shi [0023]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to whose telephone number is (571)270-0626.  The examiner can normally be reached on M-F 9:00am-6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATHLEEN V NGUYEN/Primary Examiner, Art Unit 2486